DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s request for continued examination (RCE) filed 2/22/21 has been entered and considered.
Specification
The disclosure is objected to because of the following informalities:  There is no mention of a heat spreader, first heat spreader and second heat spreader in any of the embodiments.  Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a heat spreader, first heat spreader and second heat spreader must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most 

Claims 1-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1, 13 and 20 all refer to a heat spreader, first heat spreader and second heat spreader.  Page 5 line 26 of the specification mentions heat spreading.  However, there is no mention of a heat spreader, first heat spreader and second heat spreader in the specification.  There is no mention of a heat spreader, first heat spreader and second heat spreader in any of the drawings (Figures 1-6).  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would 

Claims 1-3, 5, 8, 13-16, 18 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Na et al (US 2016/0190035 A1) in view of Chou et al (US 2012/0241935 A1), further in view of Ganesan et al (7,705,447 B2).
Regarding claim 1, Na et al discloses a package-on-package (PoP) semiconductor package (Figure 1, reference 200) comprising: a first semiconductor package (Figure 1, reference 101) having an upper surface and a lower surface; a second semiconductor package (Figure 1, reference 102)having an upper surface and a lower surface, the second semiconductor package (Figure 1, reference 102) comprising a die (Figure 1, reference 40a); and a thermally conductive member (Figure 1, reference 50) disposed between the upper surface of the first semiconductor package (Figure 1, reference 101) and the lower surface of the second semiconductor package (Figure 1, reference 102), the thermally conductive member (Figure 1, reference 50) including at least one continuous metallic, thermally conductive pathway (paragraphs 0060-0062) between the upper surface of the first semiconductor package (Figure 1, reference 101) and the lower surface of the second semiconductor package (Figure 1, reference 102).

Chou et al discloses disclose a first, thermally conductive, heat spreader (Figure 1, reference 203b lower) disposed proximate at least a portion of the upper surface of the first semiconductor package (Figure 1, reference 100); a second, thermally conductive, heat spreader (Figure 1, reference 203b upper) disposed proximate at least a portion of the lower surface of the second semiconductor package (Figure 1, reference 200), the second heat spreader (Figure 1, reference 203b upper) vertically beneath the die (Figure 1, reference 204) of the second semiconductor package (Figure 1, reference 200) and a lower surface of the thermally conductive member (Figure 1, reference 300) disposed proximate and thermally coupled to at 
It would have been obvious, prior to the effective filing date of the instant application, for one with ordinary skill in the art to modify Na et al with teachings of Chou et al for the purpose of forming heat spreaders which are connected to the upper surface of the first semiconductor package and lower surface of the second semiconductor packages and thermally connecting both packages in order to electrically connect the first and second semiconductor packages in POP structures.
Na et al and Chou et al disclose the above claimed subject matter.  
However, Na et al and Chou et al do not disclose the first semiconductor package comprising a die; a first, thermally conductive, heat spreader disposed on the die of the first semiconductor package.
Ganesan et al discloses the first semiconductor package (Figure 1a, reference 100) comprising a die (Figure 1a, reference 110); a first, thermally conductive, heat spreader (Figure 1a, reference 116) disposed on the die (Figure 1a, 
It would have been obvious, prior to the effective filing date of the instant application, for one with ordinary skill in the art to modify Na et al and Chou et al with the teaching of Ganesan et al for the purpose of forming heat sink on a die that’s on the first semiconductor package in order to produce a footprint on the die side of the input/output package architecture for an integrated circuit package. 
Regarding claim 2, Na et al discloses wherein: the upper surface of the first semiconductor package (Figure 1, reference 101) comprises a metallized die backside(Figure 1, reference 10); the lower surface of the second semiconductor package (Figure 1, reference 102) comprises at least one thermally conductive region (Figure 1, pad above reference 38); and the thermally conductive member (Figure 1, reference 50) comprises at least one thermally conductive element (Figure 3A, reference 55) thermally conductively coupled (thru Figure 1, reference 50) to at least a portion of the metallized die backside (Figure 1, reference 10) and (thru Figure 1, reference 30) at least a portion of the thermally conductive region (Figure 1, pad above reference 38) disposed on the lower surface of the second semiconductor package (Figure 1, reference 102).
Regarding claim 3, Na et al discloses wherein the at least one conductive element (Figure 3A, reference 55) comprises a uniform layer of thermally conductive material (Figure 3A, reference 50) disposed between and thermally conductively coupled to at least a portion of the metallized die backside (Figure 1, reference 10) and (coupled thru Figure 1, reference 30) at least a portion of the at least one thermally conductive region (Figure 1, pad above reference 38) disposed on the lower surface of the second semiconductor package (Figure 1, reference 102).
Regarding claim 5, Na et al discloses wherein the at least one conductive element (Figure 3A, reference 55) comprises a plurality of thermally conductive elements (Figure 3A, references 51, 53 and 57), each formed from a thermally conductive material (Figure 3A, reference 50)disposed between and thermally conductively coupled to at least a portion of the metallized die backside (Figure 1, reference 10) of the first semiconductor package (Figure 1, reference 101) and (coupled thru Figure 1, reference 30) at least a portion of the at least one thermally conductive region (Figure 1, pad above reference 38)disposed on the lower surface of the second semiconductor package (Figure 1, reference 102).
Regarding claim 8, Na et al discloses wherein the metallized portion of the upper surface of the first 
Regarding claim 13, Na et al discloses a package-on-package (PoP) semiconductor package (Figure 1, reference 200) fabrication method, comprising: disposing a thermally conductive member (Figure 1, reference 50) between an upper surface of a first semiconductor package (Figure 1, reference 101) and a lower surface of a second semiconductor package (Figure 1, reference 102), the second semiconductor package comprising a die (Figure 1, reference 40a); wherein the thermally conductive member includes at least one continuous metallic, thermally conductive, member (paragraphs 0060-0062); physically coupling (paragraphs 0052-0053) the thermally conductive member (Figure 1, reference 50)to the upper surface of the first semiconductor package (Figure 1, reference 101) and the lower surface of the second semiconductor package (Figure 1, reference 102); and thermally conductively coupling (paragraph 0054) the thermally conductive member (Figure 1, reference 50) to the upper surface of the first semiconductor package (Figure 1, reference 101) and the lower surface of the second semiconductor package (Figure 1, reference 102).

Chou et al discloses disposing a first, thermally conductive, heat spreader (Figure 1, reference 203b lower) proximate at least a portion of an upper surface of a first semiconductor package (Figure 1, reference 100); disposing a second, thermally conductive, heat spreader (Figure 1, reference 203b upper) proximate at least a portion of a lower surface of a second semiconductor package (Figure 1, reference 200) the second heat spreader (Figure 1, reference 203b upper) vertically beneath the die (Figure 1, reference 204) of the second semiconductor package (Figure 1, reference 200); and thermally conductively coupling at least a portion of a lower surface of the thermally conductive member (Figure 1, reference 300) to at 
It would have been obvious, prior to the effective filing date of the instant application, for one with ordinary skill in the art to modify Na et al with teachings of Chou et al for the purpose of forming heat spreaders which are connected to the upper surface of the first semiconductor package and lower surface of the second semiconductor packages and thermally conductively coupling both packages in order to electrically connect the first and second semiconductor packages in POP structures.
Na et al and Chou et al disclose the above claimed subject matter of claim 13.  
However, Na et al and Chou et al do not disclose a heat spreader disposed on the die of the first semiconductor package.
Ganesan et al discloses a heat spreader (Figure 1a, reference 116) disposed on the die (Figure 1a, reference 110) of the first semiconductor package (Figure 1a, reference 100).
It would have been obvious, prior to the effective filing date of the instant application, for one with ordinary skill in the art to modify Na et al and Chou et al with the teaching of 
Regarding claim 14, Na et al discloses disposing the thermally conductive member (Figure 1, reference 50) between an upper surface of a first semiconductor package (Figure 1, reference 101) that includes a metallized die backside (Figure 1, reference 10) and a lower surface of the second semiconductor package (Figure 1, reference 102) that includes at least one thermally conductive region (Figure 1, pad above reference 38).
Regarding claim 15, Na et al discloses thermally conductively coupling at least one conductive element (Figure 3A, reference 55) included in the thermally conductive member (Figure 1, reference 50) to at least a portion of the metallized die backside (Figure 1, reference 10) disposed on the upper surface of the first semiconductor package (Figure 1, reference 101) and (coupled thru Figure 1, reference 30) at least a portion of the thermally conductive region (Figure 1, pad above reference 38) disposed on the lower surface of the second semiconductor package (Figure 1, reference 102).
Regarding claim 16, Na et al discloses thermally conductively coupling (paragraph 0054) a uniform layer of thermally conductive material (Figure 1, reference 50) between 
Regarding claim 18, Na et al discloses thermally conductively coupling (paragraph 0054) each of a plurality of thermally conductive elements (Figure 3A, references 51, 53 and 57), each formed from a thermally conductive material (Figure 1, reference 50) to at least a portion of the metallized die backside (Figure 1, reference 10) of the first semiconductor package (Figure 1, reference 101) and at least a portion of the at least one thermally conductive region (Figure 1, pad above reference 38) disposed on the lower surface of the second semiconductor package (Figure 1, reference 102).
Regarding claim 20, Na et al discloses package-on-package (PoP) semiconductor package fabrication system (Figure 1), comprising: means for disposing (paragraph 0053) a thermally conductive member (Figure 1, reference 50) between an upper surface of a first semiconductor package (Figure 1, reference 101) and a lower surface of a second semiconductor package (Figure 1, reference 102), the second semiconductor package comprising a die (Figure 1, reference 40a); wherein the 
However, Na et al does not disclose means for disposing a first, thermally conductive, heat spreader proximate at least a portion of an upper surface of a first semiconductor package; means for disposing a second, thermally conductive, heat spreader proximate at least a portion of a lower surface of a second semiconductor package, the second heat spreader vertically beneath the die of the second semiconductor package; means for physically and thermally conductively coupling at least a portion of a lower surface of the thermally conductive member to at least a portion of the first heat spreader; and means for physically and thermally conductively coupling at 
Chou et al discloses means for disposing a first, thermally conductive, heat spreader (Figure 1, reference 203b lower) proximate at least a portion of an upper surface of a first semiconductor package (Figure 1, reference 100); means for disposing a second, thermally conductive, heat spreader (Figure 1, reference 203b upper) proximate at least a portion of a lower surface of a second semiconductor package (Figure 1, reference 200), the second heat spreader (Figure 1, reference 203b upper) vertically beneath the die (Figure 1, reference 204) of the second semiconductor package (Figure 1, reference 200); means for physically and thermally conductively coupling at least a portion of a lower surface of the thermally conductive member (Figure 1, reference 300) to at least a portion of the first heat spreader (Figure 1, reference 203b lower); and means for physically and thermally conductively coupling at least a portion of an upper surface of the thermally conductive member (Figure 1, reference 300) to at least a portion of the second heat spreader (Figure 1, reference 203b upper).
It would have been obvious, prior to the effective filing date of the instant application, for one with ordinary skill in the art to modify Na et al with teachings of Chou et al for the purpose of providing means for disposing heat spreaders which 
Na et al and Chou et al disclose the above claimed subject matter of claim 20.  
However, Na et al and Chou et al do not disclose a heat spreader disposed on the die of the first semiconductor package.
Ganesan et al discloses a heat spreader (Figure 1a, reference 116) disposed on the die (Figure 1a, reference 110) of the first semiconductor package (Figure 1a, reference 100).
It would have been obvious, prior to the effective filing date of the instant application, for one with ordinary skill in the art to modify Na et al and Chou et al with the teaching of Ganesan et al for the purpose of forming heat sink on a die that’s on the first semiconductor package in order to produce a footprint on the die side of the input/output package architecture for an integrated circuit package. 
Regarding claim 21, Na et al discloses means for disposing (paragraph 0053) a thermally conductive member (Figure 1, reference 50) between an upper surface of a first semiconductor package (Figure 1, reference 101) that includes a metallized die backside (Figure 1, reference 10) and a lower surface of the 
Regarding claim 22, Na et al discloses means for thermally conductively coupling (paragraph 0054) at least one conductive element (Figure 1, reference 55) included in the thermally conductive member (Figure 1, reference 50) to at least a portion of the metallized die backside (Figure 1, reference 10) disposed on the upper surface of the first semiconductor package (Figure 1, reference 101) and at least a portion of the thermally conductive region (Figure 1, pad above reference 38) disposed on the lower surface of the second semiconductor package (Figure 1, reference 102).
Regarding claim 23, Na et al discloses means for thermally conductively coupling (paragraph 0054) each of a plurality of thermally conductive elements (Figure 3A, references 51, 53 and 57), each formed from a thermally conductive material (Figure 3A, reference 50) to at least a portion of the metallized die backside (Figure 1, reference 10) of the first semiconductor package (Figure 1, reference 101) and at least a portion of the at least one thermally conductive region (Figure 1, pad above reference 38) disposed on the lower surface of the second semiconductor package (Figure 1, reference 102).
s 4, 6, 7, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Na et al (US 2016/0190035 A1) in view of Chou et al (US 2012/0241935 A1) in view of Ganesan et al (7,705,447 B2) further in view of Yu et al (US 2018/0269188 A1).
Nah et al in view of Chou et al in view of Ganesan et al disclose all of the above independently claimed subject matter.
However, Nah et al in view of Chou et al in view of Ganesan et al do not disclose wherein the uniform layer of thermally conductive material comprises a uniform layer of solder reflowed between the metallized die backside and the at least one thermally conductive region (claim 4), wherein the plurality of thermally conductive elements comprise a plurality of solder pieces, each of the plurality of solder pieces reflowed between the metallized die backside and a respective one of the at least one thermally conductive regions (claim 6), wherein the metallized portion of the upper surface of the first semiconductor package comprises a metallization layer that includes at least one of: copper, a copper alloy, gold, a gold alloy, or solder (claim 7), reflowing a uniform layer of solder between at least a portion of the metallized die backside disposed on the upper surface of the first semiconductor package and at least a portion of the at least one thermally conductive region disposed on the lower surface of the second semiconductor package (claim 17) nor reflowing each of a plurality of solder 
Yu et al discloses wherein the uniform layer of thermally conductive material comprises a uniform layer of solder reflowed between the metallized die backside and the at least one thermally conductive region (Figure 5, reference 166; paragraphs 0033-0034), wherein the plurality of thermally conductive elements comprise a plurality of solder pieces, each of the plurality of solder pieces reflowed between the metallized die backside and a respective one of the at least one thermally conductive regions (Figure 5, reference 166; paragraphs 0033-0034), wherein the metallized portion of the upper surface of the first semiconductor package comprises a metallization layer that includes at least one of: copper, a copper alloy, gold, a gold alloy, or solder (Figure 9, seed layer (not shown) paragraphs 0040-0041), reflowing a uniform layer of solder between at least a portion of the metallized die backside disposed on the upper surface of the first semiconductor package and at least a portion of the at least one thermally conductive region disposed on the lower surface of the second semiconductor package (Figure 5, reference 166; paragraphs 0033-0034) and 
It would have been obvious, prior to the effective filing date of the instant application, for one having ordinary skill in the art, to modify Na et al, Chou et al and Ganesan et al with the teachings of Yu et al for the purpose of using and reflowing solder and solder pieces in order to shape the solder into the desired bump shapes which are used to connect the upper semiconductor package with the lower semiconductor package and forming the metallized layer including copper because copper as well as titanium are known in the art to be used as seed layer which may cover that backsides of substrates which make the substrates electrical connectors in packaging devices.
Claims 9-12, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Na et al (US 2016/0190035 A1) in view of Chou et al (US 2012/0241935 A1) of view of Ganesan et al (7,705,447 B2) further in view of Frankeny et al (5,691,041).
Na et al in view of Chou et al, further in view of Ganesan et al disclose all of the above independently claimed subject matter.

Frankeny et al discloses wherein the thermally conductive member includes an interposer layer comprising: a dielectric core material having an upper surface and a lower surface (Figures 4 and 6, reference 3); a plurality of thermally conductive through vias extending continuously from the upper surface of the core material to the lower surface of the core material (Figures 4 and 6, reference 25), the plurality of thermally conductive through vias to thermally conductively couple the upper surface of the first semiconductor package (Figure 6, reference 10) to the lower surface of the second semiconductor package (Figure 6, reference 1); and a plurality of electrically conductive through vias (Figures 4 and 6, reference 25) extending continuously from the upper surface of the core material to the lower surface of the core material(Figures 4 and 6, reference 3), the plurality of electrically conductive through vias (Figures 4 and 6, reference 25) to electrically conductively couple the first semiconductor package (Figure 6, reference 10) to the second semiconductor package (Figure 6, reference 1) wherein the plurality of thermally conductive through vias (Figures 4 and 6, reference 25) comprise through vias containing at least one of: copper or 
It would have been obvious, prior to the effective filing date of the instant application, for one having ordinary skill in the art, to modify Na et al, Chou et al and Ganesan et al with the teachings of Frankeny et al for the purpose of using an interposer comprising a dielectric with thermally conductive vias and electrically conductive through vias in order to provide distinct signal paths, ground planes and power supply connections to individual ball grid array device ball connections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA D HARRISON whose telephone number is (571)272-1959.  The examiner can normally be reached on M-F 7-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 




/MONICA D HARRISON/     Primary Examiner, Art Unit 2815                                                                                                                                                                                                   
mdh
March 5, 2021